ORDER
BRUCE G. BARON of HARRISBURG, PENNSYLVANIA, who was admitted to the bar of this State in 1978, having been convicted in the Court of the Common Pleas for Dauphin County, Pennsylvania, of the crimes of theft, in violation of 18 Pa.C.S. § 3921(a) and misapplication of entrusted property, in violation of 18 Pa.C.S. § 4113(a), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 6(b)(1), BRUCE G. BARON is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that BRUCE G. BARON be restrained and enjoined from practicing law during the period of his suspension; and it is further
*209ORDERED that BRUCE G. BARON comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.